DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 02/18/2022.
Claims 1, 4, 5, 16, 19, and 20 have been amended.
Claims 14, 15, and 18 have been abandoned.  
Claims 21 – 23 have been newly added. 
Claims 1-13, 16-17, 19-23 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant argues step 2A prong 2 starting on page 11 of the response. 
Applicant cites MPEP 21065.05(a) regarding the standard of step 2A prong 2 and argues on page 12 of the rejection 
“The specification of the instant application explains, in the background, that "consumers may be required to determine a particular currency to use for making the corresponding payment" and "this determination may be difficult for consumers, and the problem may be further complicated when a transaction involves one or more crypto-currencies." Specification, [0002]. The specification further describes that, in contrast to transactions involving merely standard currencies (e.g., fiat), this problem is further complicated. For example, "if a transaction is between the same crypto-currencies, an individual may consider a transaction cost (e.g., mining charges, gas prices, or the like)." Specification,   [0022]. Furthermore, "if an individual must convert from one crypto-currency to another, he or she must go through a money exchanger, which may require a transaction charge in addition to different exchange rates." Specification,   [0022]. As yet an additional difficulty, "if a transaction involves both regular and crypto-currencies, an individual must consider both the factors that may complicate a regular currency transaction and a crypto-currency transaction." Specification,   [0022].”

Examiner respectively disagrees. First the argued improvements appear to be to an abstract idea, specifically fundamental economic practice, as the improvement is drawn to conversion of currency and completing transactions.
Applicant further argues that the claims contain additional elements that “automatically generates an optimal cryptocurrency solution, and in doing so, integrates any alleged method of human activity into a practical application. Specifically, the additional elements recite a specific improvement over conventional systems by performing optimization analysis of cryptocurrencies despite the complex parameters (many of which are cryptocurrency specific) and mixed linear optimization problem involved in such analysis.” (response at 14). 
Examiner respectfully disagrees.  Specifically, the argued improvement appears to be abstract elements and not additional elements as the elements are drawn to generating optimal currency solutions which is part of the abstract idea and therefore does not integrate the abstract idea into a practical application.  
Applicant’s arguments that the claims are similar to claim 1 of Example 42, and therefore provide a practical integration of the abstract idea (Remarks, page 14), are acknowledged, however they are not found persuasive.  Specifically, the current claims do not standardize a format, automatically generate a message, or transmit a message to all users.  Instead the instant claims enable currency optimization.  Therefore, Example 42 does not apply.
Applicant further argues under step 2B starting on page 15.  
Applicant’s argument is in relation to example 21 and applicant argues that the claims are a crypto-currency centric challenge similar to example 21’s internet-centric problem.  
Examiner respectfully disagrees.   First the element in example 21 that cause the claim to become eligible is allowing the offline computer to come online from the message allowing the notification to be received even if the computer is offline.  There is no equivalent element in the present claims.  Determining the optimal currency solution represents fundamental economic practice and not additional elements, therefore the step 2B argument is unpersuasive.  
Applicant further responds to examiner’s argument from the advisory action mailed 1/18/2022.  Specifically responds to examiner’s statement "determining optimal currency solutions has been used for currencies before the use of crypto- currency."  Applicant argues the distinction between the crypto currency’s and traditional currencies and that crypto 
Examiner respectfully disagrees. The claims as currently amended are not specifically to the parameters, characteristics, and variables associated with crypto currencies, but instead to all currencies.  The mixed linear optimization program is not limited or specific to crypto currencies but to general currency optimization.  

Therefore, applicant’s arguments regarding the 35 U.S.C. § 101 rejection is unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 16-17, 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13, 16-17, 19-23 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 16 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 20.  Claim 16 recites the limitations of:

at a computing platform comprising at least one processor, a communication interface, and
memory:
receiving, from a user device, an event processing request and a user identifier corresponding to the event processing request, wherein the event processing request defines a mixed linear optimization problem involving use of one or more cryptocurrencies to fulfill the event processing request; 
determining a currency profile corresponding to the user identifier and exchange rates for one or more cryptocurrencies and exchange rates for one or more regular currencies included in the currency profile;
determine a solution to the mixed linear optimization problem, wherein determining the solution to the mixed linear optimization problem comprises defining mixed discrete space constraints and an objective function, wherein the mixed discrete space constraints include an amount of available currency, transaction speed, and jurisdictional transaction limits, wherein the objective function includes the currency profile, the exchange rates for the cryptocurrencies, and the exchange rates for the regular currencies, and wherein determining the solution comprises: 
executing an a simulated annealing optimization algorithm based on the mixed discrete space constraints and the objective function, wherein executing the simulated annealing comprises:
identifying a first optimal solution for processing the event processing request using at least a first amount of a first cryptocurrency of the one or more cryptocurrencies and a second amount of a second cryptocurrency of the one or more cryptocurrencies;
identifying a second optimal solution for processing the event processing request using at least a third amount of the first cryptocurrency of the one or more cryptocurrencies and a fourth amount the second cryptocurrency of the one or more cryptocurrencies;
identifying, by comparing the first optimal solution and the second optimal solution, and based on the exchange rates of the first cryptocurrency and the second cryptocurrency, that the first optimal solution is more effective than the second optimal solution;
identifying, based on the currency profile, one or more additional parameters for input into the optimization algorithm; and
dynamically adjusting, using one or more machine learning datasets, the optimization algorithm;
generating, based on the first optimal solution, a user interface indicating the first amount of the first cryptocurrency of the one or more cryptocurrencies and the second amount of the second cryptocurrency of the one or more cryptocurrencies, wherein the user interface presents an option to fulfill the event processing request using the first optimal solution and an option to re-execute the optimization algorithm to determine a different optimal solution; and

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor; a communication interface communicatively coupled to the at least one processor; memory storing computer-readable instructions that, when executed by the at least one processor and one or more machine learning datasets.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims further recite the additional elements of “receiving, from a user device, an event processing request and a user identifier corresponding to the event processing request;” Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0069] – [0071] about implantation 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). The claim element “generating, based on the first optimal solution, a user interface indicating the first amount of the first cryptocurrency of the one or more cryptocurrencies and the second amount of the second cryptocurrency of the one or more cryptocurrencies, wherein the user interface presents an option to fulfill the event processing request using the first optimal solution and an option to re-execute the optimization algorithm to determine a different optimal solution;” represent mere instructions to apply the abstract idea See MPEP 2106.05(h) “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);." Thus claims 1, 16, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim is not patent eligible. Steps such as receiving and transmitting and storing and retrieving information in memory, are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 16, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-13, and 17, 19, 21-23 further define the abstract idea that is present in their respective independent claims 1, 16, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   The elements Therefore, the claims 2-13, and 17, 19, 21-23 are directed to an abstract idea.  Thus, the claims 1-13, 16-17, 19-23. are not patent-eligible.


Prior art Rejection

After search and consideration no prior art rejection is made at this time for claims 1-13, 16-17, 19-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693